Citation Nr: 1234098	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-41 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for disability manifested by headaches, muscle pain, joint pain, vision loss, and memory loss, claimed as residuals of an anthrax vaccine.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1983 to June 2004. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2009 and in July 2011, the claims were remanded for further development. As the requested development has been completed on the claim of service connection for bronchitis, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The claim of service connection for disability manifested by headaches, muscle pain, joint pain, vision loss, and memory loss, claimed as residuals of an anthrax vaccine, is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Chronic bronchitis has not been shown since service or currently.


CONCLUSION OF LAW

Chronic bronchitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 2011); 38 C.F.R. § 3.303 (2011).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by letters in January and in August 2009.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of an injury, disease, or event during service; evidence of current disability; and evidence of a relationship between the current disability and the in-service injury, disease, or event.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable.





The Veteran was further notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records, or he could authorize VA to obtain any non-Federal records on his behalf. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess, 19 Vet. App. 473 (notice of the elements of a claim for service connection).

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.   The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case, dated in July 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service records, VA records, identified private treatment records, and articles submitted by the Veteran.  In January 2004, in September 2009, and in August 2011, the Veteran was afforded VA examinations. 






The Board has reviewed the reports of the examinations and finds them adequate to decide the claim, because the VA examiners considered the Veteran's history and described findings pertinent to the disability in sufficient detail so that the Board's decision is fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

In the absence of evidence of chronic bronchitis, further development of the Veteran's allegation of possible exposure to asbestos in service is not required under the duty to assist.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service). 





Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service.  This may be accomplished by affirmatively showing inception during active service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

Service connection may also be warranted for any disease or injury diagnosed after discharge, when all the evidence, including that pertinent to active service, establishes that the disease or injury was incurred in active service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence. 38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the Veteran was in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.





Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts 

The service treatment records show that the Veteran was treated for bronchitis in August 1987, May 1990, December 1991, January 1992, December 1992, September 1994, January 1997, and December 2003.  The Veteran was also treated for upper respiratory infections in September 1984, December 1996, and March 2001.  



In October 2002 in a report of medical history, the Veteran stated that he did not have any breathing problems related to exercise, weather, pollens, etc., shortness of breath, bronchitis, wheezing, chronic cough, or chronic or frequent colds.

On separation examination in February 2003, the Veteran gave a history of bronchitis and that he used inhaler, but he had not used an inhaler in a one year and did not have asthma.  It was noted that a cough had resolved.  Bronchitis was not noted.  In December 2003, a chest X-ray showed no pulmonary vascular congestion, and the lungs were clear without focal consolidation, and the assessment was a normal appearing chest.
 
The Veteran has submitted a letter, dated in December 1989, written by the Veteran regarding an asbestos problem at a field station. 

In January 2004 on VA examination, the Veteran stated the he had bronchitis since 1987.  He described symptoms of hemoptysis, a cough with purulent sputum, orthopnea, and shortness of breath with walking blocks.  He stated that he contracted respiratory infections easily, which required antibiotics periodically three times per year.  Chest X-rays were normal with normal soft tissue and lung expansion.   Pulmonary function tests were within normal limits, including spirometry, and it was noted that there was no discrepancy between the pulmonary function tests and the clinical examination.  The VA examiner stated that on the claim for bronchitis there was no diagnosis because there was no pathology to render a diagnosis, and there were no complications secondary to pulmonary disease.  

In September 2004 in the notice of disagreement and in October 2005 in the substantive appeal, the Veteran asserted that he still suffered from coughing and congestion, and had throughout the years.





Private treatment records from April 2005 to December 2008 show that the Veteran was treated for bronchitis in April 2006 and in April 2008, and for upper respiratory infections in April 2005, November 2006, January 2008, April 2008, and December 2008. 

In August 2008, the Veteran asserted that throughout years he had continued to suffer from episodes of coughing and congestion, and that he had missed work due to his condition. 

In September 2009 on VA examination, chest X-rays were normal.  Pulmonary function testing was within normal limits.  The VA examiner noted that Veteran had bronchitis in service and after service, but the Veteran did not have a chronic respiratory condition in service and no long term condition.  

In August 2011 on VA examination, the Veteran stated that the onset of bronchitis was in the 1990s, and that since then his symptoms had included bronchitis and sinusitis.  He stated that since retirement he had been treated for bronchitis three to four times a year.  On pulmonary examination, chest X-rays showed that the lungs were normal.   The pulmonary function tests were within normal limits.  The diagnosis was normal respiratory examination.  The VA examiner stated that there was no evidence of bronchitis. 

Analysis

There are two major types of bronchitis, acute and chronic.  

Acute bronchitis is bronchitis that is short-lived, that is resolves.  Recurrent acute bronchitis may indicate chronic bronchitis.  See Dorland's Illustrated Medical Dictionary 252 (32nd ed. 2012).





Chronic bronchitis lasts for at least 3 months for 2 years in a row and is a type of chronic obstructive pulmonary disease.  The diagnosis for chronic bronchitis may include chest X-rays and pulmonary function tests.  See Dorland's Illustrated Medical Dictionary 252 (32nd ed. 2012). 

As service connection is limited to disease or injury resulting in disability, 38 U.S.C.A. § § 1110 and 1131, and as acute bronchitis does not result in permanent pulmonary disability, acute bronchitis is not a disability for the purpose of VA disability compensation.  

In the finding of fact, conclusion of law, analysis, and Order, the Board considers chronic bronchitis to be a disability, but not acute bronchitis. 

Affirmatively Showing Inception in Service under 38 C.F.R. § 3.303(a) 

Although the service treatment records show that the Veteran was treated several times for recurrent bronchitis and for upper respiratory infections, after the Veteran gave a history of bronchitis in February 2003, bronchitis was not found.  In December 2003, a chest X-ray showed no pulmonary vascular congestion.  In January 2004 on VA examination, while still in service, the Veteran stated the he had bronchitis since 1987, chest X-rays were normal and pulmonary function tests were within normal limits.  The VA examiner stated that there was no diagnosis because there was no pathology to render a diagnosis, and there were no complications secondary to pulmonary disease. 

On the basis of the service treatment records alone and VA records contemporaneous with service, chronic bronchitis was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.




Although chronic bronchitis was not shown, the Veteran clearly had symptoms of recurrent, acute bronchitis and the Veteran is certainly competent to describe respiratory symptoms in service and since service, which are in the realm of the Veteran's personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  

Chronicity under 38 C.F.R. § 3.303(b)

Continuity of Symptomatology under 38 C.F.R. § 3.303(b)

As symptoms of recurrent, acute bronchitis were noted in service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), apply.

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 497 (1997) (chronicity requires evidence that the disability was present in service and the same condition currently exists, such evidence must be medical, unless the disability is one under case law that is capable of lay observation.).

Chronic bronchitis is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.   



Except the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Although the Veteran is competent to describe respiratory symptoms, which are in the realm of his personal experience, the presence or diagnosis of chronic bronchitis cannot be made by the Veteran as a lay person based on mere personal observation as the disability cannot be perceived through the senses, for example, by visual observation, and therefore such a disability is not a 
simple medical condition.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of chronic bronchitis. 

Where, as here, there is a question of the presence or a diagnosis of a disability, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay statements are offered as proof of the presence of chronic bronchitis in service or since service , the Veteran's lay statements are not competent evidence, and the statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence favorable to the claim. 

As for the Veteran describing a contemporaneous medical diagnosis, the Veteran was treated for recurrent symptoms of bronchitis in 2006 and in 2008, but there is no competent medical evidence of chronic bronchitis since service or currently as bronchitis was not found a VA examinations in September 2009 and in August 2011, five and seven years, respectively, after service.  


And the Veteran has not submitted any evidence from a medical professional and there is no other evidence of record that the recurrent symptoms of acute bronchitis have developed into chronic bronchitis. 

To the extent the Veteran has expressed the opinion that he currently has chronic bronchitis, the Veteran's opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized knowledge, education, or training.  As the Veteran as a lay person is not competent to declare either the presence or diagnosis of chronic bronchitis based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence. 

It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between any post-service symptoms and symptoms in service.  Therefore, the Veteran's opinion is not competent evidence and the opinion is not to be considered as favorable evidence in support of the claim. 

As the Veteran's statements are not competent evidence, the Board need not address credibility.

The Board therefore concludes that the evidence does not establish the combination of manifestations sufficient to identify chronic bronchitis and sufficient observation to establish chronicity in service or since service or currently. 

As chronicity in service is not shown, service connection may still be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  

Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  


See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service); see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (continuity of symptoms requires evidence of a nexus between the current disability and the postservice symptoms, which are identical to the symptoms that began in service).

Recurrent acute bronchitis was noted in service and since service.  As previously explained there is no competent evidence that recurrent acute bronchitis developed into chronic bronchitis.  And the Veteran as a lay person is not competent to identify or diagnosis or express an opinion on the presence of chronic bronchitis or the causal relationship between recurrent acute bronchitis and chronic bronchitis.  Since the Veteran's lay statements and opinion are not competent evidence, the Veteran's lay evidence is excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to the claim. 

As service connection is not established either by chronicity or by continuity of symptomatology after service under 38 C.F.R. § 3.303(b), service connection may still be established under 38 C.F.R. § 3.303(d) (a disability first diagnosed after service).

A Disability First Diagnosed after Service under 38 C.F.R. § 3.303(d)

As previously explained in addressing chronicity, there is no competent medical evidence of a diagnosis of chronic bronchitis since service or currently.  And the Veteran has not submitted any evidence from a medical professional and there is no other evidence of record that the in-service symptoms developed into chronic bronchitis.  As already explained the Veteran's lay evidence is not competent evidence and cannot be considered as competent evidence favorable to the claim under 38 C.F.R. § 3.303(d). 




Competent Medical Evidence 

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 


The competent medical evidence of record consists of the findings and the opinions of VA examiners, who are qualified through education, training, or experience to offer a medical opinion and who conducted the VA examinations. 

One VA examiner in September 2009 noted that while the Veteran had bronchitis in service and after service, the Veteran did not have a chronic respiratory condition in service and no long term condition as chest X-rays were normal and pulmonary function tests were within normal limits.    

The second VA examiner in August 2011 noted the Veteran's history of the onset of bronchitis in the 1990s [in service], and that since then.  The VA examiner stated that there was no evidence of bronchitis on pulmonary examination, by chest X-rays, or by pulmonary function tests 

The Board finds that the VA medical opinions are persuasive evidence, which opposes, rather than supports the claim as the medical opinions are based on sufficient facts of the case, and VA examiners applied medical principles to the facts of the case.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (The guiding factors to be used by the Board in evaluating the probative value of medical opinion are the opinion is based upon sufficient facts or data, the opinion is the product of reliable principles and methods, and the expert has applied the principles and methods reliably to the facts of the case.). 



As there is no medical evidence favorable to claim, and as the Board has found the Veteran's lay statements on chronicity, continuity of symptomatology, and post-service diagnosis are not competent evidence, and as the competent medical is persuasive evidence against the claim, the preponderance of the evidence is against the claim, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for chronic bronchitis is denied.


REMAND

On the claim of service connection for disability manifested by headaches, muscle pain, joint pain, vision loss, and memory loss, claimed as residuals of an anthrax vaccine, the service treatment records show that the Veteran was treated for headaches, and in June 1983, the Veteran was noted to have had headaches and "spots" in his eyes for a few weeks.  

The service treatment records also show that the Veteran received anthrax vaccinations in September 1998, October 1998, May 1999, and November 1999.  In November 1999, the Veteran complained of an allergic reaction to the anthrax vaccine with symptoms of lightheadedness, dizziness, tunnel vision, palpitations, and mild nausea, which was assessed as a vasovagal episode.  In December 1999, the Veteran continued to have symptoms of muscular twitching and spasm and occasional night sweats and lightheadedness.   

In January 2004 on VA examination, prior to the Veteran's separation from service in June 2004, the Veteran complained of having a reaction to his anthrax vaccination since 2000 with generalized minor muscle spasms, chills, sore joints, episodes of blurred vision, and memory and concentration problems.  


After service in statements in September 2004, October 2005, August 2009, March 2010, and April 2011, the Veteran stated that he continued to have headaches, vision problems, muscle spasm, twitching and pain, joint pain, and memory loss.  


Although a VA medical opinion was obtained in September 2009on the long-term health effects of anthrax vaccinations, the opinion did not address direct service connection apart from the anthrax vaccine.

As the evidence is insufficient to decide the applicable theories of service connection, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

a.  Whether the Veteran has chronic headaches, muscle pain, joint pain, vision loss, or memory loss, and, if so, 

b.  Whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that chronic headaches, muscle pain, joint pain, vision loss, or memory loss is a progression of similar symptoms in service or the development of a new and separate condition or conditions? 

The Veteran's file should be made available to the VA examiner.  

2.  After the development has been completed, readjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


